Citation Nr: 0718030	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-41 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for female problems.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a right shoulder disability, 
has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969 and from June 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The RO previously denied service connection for a low back 
disability and for a shoulder disability via rating decisions 
that became final.  See 38 C.F.R. § 20.1103 (2006).  In its 
present adjudication, the RO reopened the claims but 
ultimately denied service connection for the claimed 
disabilities.  A previously decided claim may not be reopened 
in the absence of new and material evidence.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  As well, regardless of RO action, the Board is 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of the 
claim.  Id.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a right 
knee disability.

2.  Current "female problems" are no shown to be related to 
the veteran's active duty service.

3.  PTSD is not shown to be related to the veteran's active 
duty service.

4.  By October 1987 rating decision, the RO denied service 
connection for a low back disability; the veteran was 
notified of that decision that month, and she did not 
initiate an appeal within one year thereafter.

5.  Evidence received since the October 1987 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.

6.  By October 1979 rating decision, the RO denied service 
connection for a shoulder disability; the veteran was 
notified of that decision that month, and she did not 
initiate an appeal within one year thereafter.

7.  Evidence received since the October 1979 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claimed right knee disability is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The veteran's claimed "female problems" are not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  The veteran's PTSD is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

4.  The October 1987 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2006).

5.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

6.  The October 1979 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2006).

7.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in May 2001, December 2003, October 2004, April 
2005, and June 2005 letters, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete her claims, and of what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to identify any additional 
information that she felt would support her claims and to 
submit any relevant evidence in her possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  The 
veteran was also informed of records that the RO could not 
obtain despite efforts to secure them.  Finally, the veteran 
was also advised of the type of new and material evidence to 
submit in order to reopen the new and material evidence 
claims decided herein.  See Kent, supra.

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical records.  Social 
Security Administration (SSA) disability records have also 
been associated  the claims file.  The RO did not obtain 
certain private medical records despite repeated requests and 
informed the veteran of its lack of success.  There is no 
indication that there are any other outstanding evidence that 
must be associated with the claims file.  Under certain 
circumstances, the duty to assist includes providing medical 
examinations and opinions in furtherance of claims.  In this 
case, no medical examinations need be provided, and the 
Board's rationale for this determination is contained in the 
body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Right knee 

The service medical records reflect no injury to the right 
knee.  Regardless of any event in service, the post-service 
medical records do not reflect the presence of a right knee 
disability.  Absent a present diagnosis, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Thus, service connection for a right knee 
disability is denied.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no competent evidence of a current right 
knee disability, a medical opinion regarding whether the 
veteran's claimed right knee disability is directly related 
to service would be of no value in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Female problems 

The service medical records reflect that the veteran sought 
treatment for menstrual cramps on a few occasions.  In 
November 1966, she reported a four-month history of vaginal 
discharge.  The diagnosis was of mixed vaginitis and 
trichomonas.  In March 1972, she was treated for vaginal 
discharge.  

After service, in April 1984, the veteran sought treatment 
for irregular menstrual bleeding.  In August 1984, a 
proliferative endometrium was diagnosed.  More recent medical 
records reflect postmenopausal bleeding.

There is no indication in the record that any of the 
veteran's post-service gynecological problems resulted from 
the in-service vaginitis and trichomonas.  Indeed, those 
diagnoses were made in 1966, and appear to have resolved, as 
no mention of these conditions is contained in subsequent 
medical records, either in service or thereafter.  

Because there is no indication that the veteran's present 
gynecological issues are related to vaginitis or trichomonas 
in service, service connection for "female problems" is 
denied.  38 C.F.R. § 3.303.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's current "female problems" to service, a medical 
opinion regarding whether the veteran's alleged female 
problems are directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

PTSD 

The service medical records contain no diagnosis of PTSD.  
Post-service medical evidence reveals that the veteran 
suffers from schizophrenia as well as PTSD.  The veteran 
asserts that she was raped while off base in 1966 and 
attributes her PTSD to that incident.

The veteran admits that she did not report the incident, and 
service records contain no mention of it.  However, the 
service medical records do indicate a diagnosis of anxiety in 
April 1966 following complaints of chest pain, and vaginitis 
and trichomonas were diagnosed in November 1966.

In July 1966, the veteran was arrested for speeding and 
received a 30-day suspended sentence.  In February 1968, she 
was treated for drunkenness after refusing to surrender her 
car keys to a superior.  

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran admits that she did not report the 
alleged assault to military authorities or health officials 
and did not contact the police.  Consequently, there are no 
formal records, such as police reports, of the incident which 
could be obtained.  Furthermore, although the veteran 
indicates that she told a friend about the incident, she did 
not provide any statement from that individual or supply any 
contact information that would enable VA to make inquiries on 
her behalf.  Finally, the veteran has not indicated the 
availability of any other kinds of corroborative evidence 
such as letters to family or friends and diary entries.  The 
notations in the record that might constitute some evidence 
of the alleged rape are not close-in-time to each other and 
appear to be randomly placed throughout the record.

Because the veteran has failed to submit alternative sources 
of information and none of the evidence of record in itself 
suggests sexual assault, additional development is not 
warranted.  In the absence of any formal or informal reports 
of the alleged in-service incident, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.  As 
noted above, the veteran's service personnel records have 
been obtained and do not provide a basis for further inquiry.  
The personal assault stressor is therefore unverified.

Because no stressor has been verified and because there is no 
chance of verification of the alleged in-service sexual 
assault upon which the claim of entitlement to service 
connection for PTSD is predicated, service connection for 
PTSD is denied.  38 C.F.R. §§ 3.303, 3.304; see also Patton, 
supra.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's PTSD to an in-service stressor, a medical opinion 
regarding whether the veteran's currently diagnosed PTSD is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Low back 

By October 1987 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
condition indicating that although the veteran complained of 
low back pain in service, a low back disability was never 
found and the low back pain was attributed to other causes 
such as viral infections.  The evidence at that time 
consisted of the service medical records as well as private 
and VA medical records indicating complaints of low back pain 
and a diagnosis of minimal degenerative changes in the 
lumbosacral spine beginning in 1982.  The veteran did not 
appeal the October 1987 rating decision, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board must review all of the potentially relevant 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in October 1987.  The additional relevant evidence consists 
of medical records duplicative of those of record before 
October 1987; June 1998 and subsequent Axis III diagnoses of 
chronic low back pain; a December 2000 VA progress note 
indicating complaints of low back pain; and a June 2002 bone 
density study reflecting that lumbar spine bone density was 
normal.  After careful consideration of this evidence, the 
Board finds that it is not new and material as it does not 
contribute to a more complete disability picture.  See 38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  It is in part 
duplicative of evidence already of record and otherwise 
provides no information, new or otherwise, regarding the 
origins of the veteran's low back problems.  See Id.

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.

Right shoulder 

By October 1979 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a dislocated 
shoulder, as the service medical records were silent as to 
the shoulders.  The evidence at that time consisted of the 
service medical records and an October 1979 VA examination 
report indicating no musculoskeletal disabilities.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board must review all of the potentially relevant 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in October 1979.  The additional evidence consists of VA 
medical examination reports; VA and private medical treatment 
records; and SSA disability records.  Of the aforementioned, 
no records are relevant to the shoulders, and no right 
shoulder disability is shown.  After careful consideration of 
this evidence, the Board finds that it is not new and 
material as it does not contribute to a more complete 
disability picture.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  It is cumulative in that it fails to 
demonstrate a right shoulder disability and that the veteran, 
apparently, does not suffer from the disability for which 
service connection is claimed (a finding which was the basis 
for the original denial of the claim).  See Gilpin, supra; 
Degmetich, supra.

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


